                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SECURITIES AND EXCHANGE                            Case No. 18-cv-05080-JST
                                         COMMISSION,
                                   8                    Plaintiff,                          ORDER COMPELLING DEFENDANT
                                   9                                                        MICHAEL B. ROTHENBERG TO
                                                 v.                                         RESPOND TO INTERROGATORIES
                                  10                                                        AND REQUESTS FOR PRODUCTION
                                         MICHAEL B. ROTHENBERG, et al.,                     OF DOCUMENTS
                                  11                    Defendants.                         Re: ECF No. 73
                                  12
Northern District of California
 United States District Court




                                  13          Now before the Court is the parties’ joint discovery letter brief regarding defendant

                                  14   Michael B. Rothenberg’s failure to provide responses to plaintiff Securities and Exchange

                                  15   Commission’s (“SEC”) First Set of Requests for Production of Documents and First Set of

                                  16   Interrogatories. ECF No. 73. Responses to these discovery requests were due February 19, 2019,

                                  17   but none have been provided to date. Id. at 2. The SEC asks the Court to order Rothenberg to

                                  18   serve responses and to find that any objections to the discovery requests have been waived. Id. at

                                  19   4. Rothenberg does not dispute that he is required to respond to these requests, but asks that the

                                  20   Court not find a waiver of his right to object. Id. at 5-6. He states that “[t]he April 10 meet and

                                  21   confer was the first time I was informed that I could not object to any of the SEC’s discovery

                                  22   requests, regardless of how unjust or inappropriate they may be and are.” Id. at 5.

                                  23          The Court now ORDERS Rothenberg to serve responses by May 16, 2019. In setting this

                                  24   compliance date, the Court notes that Rothenberg stated that he did “not object to the court giving

                                  25   [him] a hard deadline of April 26, 2019 if it must, although even another one or two weeks would

                                  26   likely make a meaningful difference to [him].” Id. at 5-6. The Court also orders that Rothenberg

                                  27   has WAIVED any right to object to these discovery requests. “It is well established that a failure

                                  28   to object to discovery requests within the time required constitutes a waiver of any objection.”
                                   1   Richmark Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1473 (9th Cir. 1992). The fact that

                                   2   Rothenberg represents himself does not excuse his failure to provide timely responses. King v.

                                   3   Atiyeh, 814 F.2d 565, 567 (9th Cir.1987) (“Pro se litigants must follow the same rules of

                                   4   procedure that govern other litigants.”), overruled on other grounds by Lacey v. Maricopa County,

                                   5   693 F.3d 896 (9th Cir. 2012) (en banc).

                                   6          IT IS SO ORDERED.

                                   7   Dated: May 9, 2019
                                                                                       ______________________________________
                                   8
                                                                                                     JON S. TIGAR
                                   9                                                           United States District Judge

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
